Exhibit 10.3


CORPORATE SERVICES AGREEMENT

 

(Cannae Holdings, Inc.)

 

This Corporate Services Agreement (this “Agreement”) is dated as of November 17,
2017 (the “Effective Date”), by and between Fidelity National Financial, Inc., a
Delaware corporation (“PROVIDING PARTY”) and Cannae Holdings, Inc., a Delaware
corporation (“Splitco” or “RECEIVING PARTY”).  PROVIDING PARTY and Splitco shall
be referred to collectively in this Agreement as the “Parties” and individually
as a “Party.”

 

WHEREAS, PROVIDING PARTY and RECEIVING PARTY, entered into that certain
Reorganization Agreement, dated November 17, 2017 (the “Reorganization
Agreement”), pursuant to which the Parties shall effect the Contribution and the
Redemption (as defined therein);

 

WHEREAS, in order to facilitate and provide for an orderly transition in
connection with the Contribution and the Redemption, PROVIDING PARTY has agreed
to provide, and to cause certain of its Subsidiaries and Affiliates (each as
defined below) to provide, certain “back office” support services of a type and
to the extent provided by PROVIDING PARTY and its Subsidiaries and Affiliates to
the Splitco Business (as defined in the Reorganization Agreement) prior to the
Contribution and the Redemption; and

 

WHEREAS, in connection with the Contribution and the Redemption, the Parties
wish to enter into this Agreement as of the Effective Date set forth above.

 

NOW THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

 

ARTICLE I
CORPORATE SERVICES

 

1.1                               Corporate Services.  This Agreement sets forth
the terms and conditions for the provision by PROVIDING PARTY to RECEIVING GROUP
(as defined below) of insurance administration and risk management services,
other services typically performed by FNF’s legal, tax, human resources,
accounting and internal audit departments and similar support functions (“Back
Office Support Services”), as more fully described below and in Schedule 1.1(a)
attached hereto (the Scheduled Services, the Omitted Services, the Resumed
Services and Special Projects (each as defined below), collectively, the
“Corporate Services”).

 

(a)                                 Scheduled Services.  PROVIDING PARTY,
through its Subsidiaries and Affiliates, and their respective employees, agents
or contractors, shall provide or cause to be provided to RECEIVING GROUP all
services set forth on Schedule 1.1(a) (the “Scheduled Services”) on and after
the Effective Date set forth above.  RECEIVING PARTY shall pay fees to PROVIDING
PARTY for providing the Scheduled Services or causing the Scheduled Services to
be provided to a member of RECEIVING GROUP as set forth on Schedule 1.1(a) 

 

--------------------------------------------------------------------------------


 

and in accordance with Section 3.1.  For purposes of this Agreement, a
“Subsidiary” when used with respect to any Person, means (i) (A) a corporation
of which a majority in voting power of its share capital or capital stock with
voting power, under ordinary circumstances, to elect directors is at the time,
directly or indirectly, owned by such Person, by a Subsidiary of such Person, or
by such Person and one or more Subsidiaries of such Person, whether or not such
power is subject to a voting agreement or similar encumbrance, (B) a partnership
or limited liability company in which such Person or a Subsidiary of such Person
is, at the date of determination, (1) in the case of a partnership, a general
partner of such partnership with the power affirmatively to direct the policies
and management of such partnership or (2) in the case of a limited liability
company, the managing member or, in the absence of a managing member, a member
with the power affirmatively to direct the policies and management of such
limited liability company, or (C) any other Person (other than a corporation) in
which such Person, a Subsidiary of such Person or such Person and one or more
Subsidiaries of such Person, directly or indirectly, at the date of
determination thereof, has or have (1) the power to elect or direct the election
of a majority of the members of the governing body of such Person, whether or
not such power is subject to a voting agreement or similar encumbrance, or
(2) in the absence of such a governing body, at least a majority ownership
interest or (ii) any other Person of which an aggregate of more than fifty
percent (50%) of the equity interests are, at the time, directly or indirectly,
owned by such Person and/or one or more Subsidiaries of such Person; provided,
that, for all purposes under this Agreement, when and with respect to the
PROVIDING PARTY, “Subsidiary” shall not include Splitco or any of its
Subsidiaries; an “Affiliate” means, as to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with, such first Person (for this
purpose, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of management or policies of a
Person, whether through the ownership of securities or partnership, membership,
limited liability company or other ownership interests, by contract or
otherwise); provided, that, for all purposes under this Agreement, when and with
respect to the PROVIDING PARTY, “Affiliate” shall not include Splitco or any of
its Subsidiaries, and when and with respect to Splitco, “Affiliate” shall not
include PROVIDING PARTY or any of its Subsidiaries; a “Person” means an
individual, corporation, company, partnership, trust, incorporated or
unincorporated association, joint venture or other entity of any kind; and
“RECEIVING GROUP” means RECEIVING PARTY and its Subsidiaries (including any
other Persons when they become Subsidiaries of RECEIVING PARTY), subject to the
exception set forth in Section 2.1(a).

 

(b)                                 Omitted Services.  PROVIDING PARTY, through
its Subsidiaries and Affiliates, and their respective employees, agents or
contractors, shall provide or cause to be provided to RECEIVING GROUP all
services that PROVIDING PARTY was performing for the Splitco Business on or
before the Effective Date that pertain to and are a part of Scheduled Services
under Section 1.1(a), which are not expressly included in the list of Scheduled
Services in Schedule 1.1(a), but are in the nature of Back Office Support
Services as defined below (the “Omitted Services”), unless RECEIVING PARTY
consents in writing to the termination of such services.  Such Omitted Services
shall be added to Schedule 1.1(a) and thereby become Scheduled Services, as soon
as reasonably practicable after the Effective Date by the Parties.  RECEIVING
PARTY shall pay to PROVIDING PARTY for providing the Omitted Services (or
causing the Omitted Services to be provided) hereunder fees as set forth in
Section 3.1; provided, that payment of such fees by RECEIVING PARTY for the
Omitted Services provided hereunder

 

2

--------------------------------------------------------------------------------


 

shall be retroactive to the first (1st) day of the calendar quarter in which
either Party identifies such services as Omitted Services, but in no event shall
RECEIVING PARTY be required to pay for any Omitted Services provided hereunder
by PROVIDING PARTY or its Subsidiaries or Affiliates prior to the Effective
Date.

 

(c)                                  Resumed Services.  At RECEIVING PARTY’s
written request, PROVIDING PARTY, through its Subsidiaries and Affiliates, and
their respective employees, agents or contractors, shall use commercially
reasonable efforts to provide or cause to be provided to RECEIVING PARTY any
Scheduled Service that has been terminated at RECEIVING PARTY’s request pursuant
to Section 2.2(b) (the “Resumed Services”); provided, that PROVIDING PARTY shall
have no obligation to provide a Resumed Service if providing such Resumed
Service will have a material adverse impact on the other Corporate Services or
the Transition Assistance (as defined below).  Schedule 1.1(a) shall from time
to time be amended to reflect the resumption of a Resumed Service and the
Resumed Service shall be set forth thereon as a Scheduled Service.

 

1.2                               Third Party Vendors; Consents.

 

(a)                                 Third Party Consents.  PROVIDING PARTY shall
use its commercially reasonable efforts to keep and maintain in effect its
relationships with its licensors, vendors and service providers that are
integral to the provision of the Corporate Services or Transition Assistance. 
PROVIDING PARTY shall use commercially reasonable efforts to procure any
waivers, permits, consents or sublicenses required by third party licensors,
vendors or service providers under existing agreements with such third parties
in order to provide any Corporate Services or Transition Assistance hereunder
(“Third Party Consents”).  In the event that PROVIDING PARTY is unable to
procure such Third Party Consents on commercially reasonable terms, PROVIDING
PARTY agrees to promptly so notify RECEIVING PARTY, and to assist RECEIVING
PARTY with the transition to another licensor, vendor or service provider.  If,
after the Effective Date, any one or more licensors, vendors or service
providers (i) terminates its contractual relationship with PROVIDING PARTY or
ceases to provide the products or services associated with the Corporate
Services or Transition Assistance or (ii) notifies PROVIDING PARTY of its desire
or plan to terminate its contractual relationship with PROVIDING PARTY, then, in
either case, PROVIDING PARTY agrees to so notify RECEIVING PARTY, and to assist
RECEIVING PARTY with the transition to another licensor, vendor or service
provider so that RECEIVING PARTY may continue to receive  similar products and
services.

 

(b)                                 No Transfer of Software.  PROVIDING PARTY
shall not be required to transfer or assign to RECEIVING PARTY any third party
software licenses or any hardware owned by PROVIDING PARTY or its Subsidiaries
or Affiliates in connection with the provision of the Corporate Services or
Transition Assistance or at the conclusion of the Term (as defined below).

 

1.3                               Dispute Resolution.

 

(a)                                 Amicable Resolution.  PROVIDING PARTY and
RECEIVING PARTY mutually desire that friendly collaboration will continue
between them.  Accordingly, they will

 

3

--------------------------------------------------------------------------------


 

try to resolve in an amicable manner all disagreements and misunderstandings
connected with their respective rights and obligations under this Agreement,
including any amendments hereto.  In furtherance thereof, in the event of any
dispute or disagreement (a “Dispute”) between PROVIDING PARTY and RECEIVING
PARTY in connection with this Agreement (including, without limitation, the
standards of performance, delay of performance or non-performance of
obligations, or payment or non-payment of fees hereunder), then the Dispute,
upon written request of either Party, will be referred for resolution to the
president (or similar position) of the division implicated by the matter for
each of PROVIDING PARTY and RECEIVING PARTY, which presidents will have fifteen
(15) days to resolve such Dispute.  If the presidents of the relevant divisions
for each of PROVIDING PARTY and RECEIVING PARTY do not agree to a resolution of
such Dispute within fifteen (15) days after the reference of the matter to them,
such presidents of the relevant divisions will refer such matter to the
president of each of PROVIDING PARTY and RECEIVING PARTY for final resolution. 
Notwithstanding anything to the contrary in this Section 1.3, any amendment to
the terms of this Agreement may only be effected in accordance with
Section 11.10.

 

(b)                                 Arbitration.  In the event that the Dispute
is not resolved in a friendly manner as set forth in Section 1.3(a), either
Party involved in the Dispute may submit the dispute to binding arbitration
pursuant to this Section 1.3(b).  All Disputes submitted to arbitration pursuant
to this Section 1.3(b) shall be resolved in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, unless the Parties
involved mutually agree to utilize an alternate set of rules, in which event all
references herein to the American Arbitration Association shall be deemed
modified accordingly.  Expedited rules shall apply regardless of the amount at
issue.  Arbitration proceedings hereunder may be initiated by either Party
making a written request to the American Arbitration Association, together with
any appropriate filing fee, at the office of the American Arbitration
Association in Orlando, Florida.  All arbitration proceedings shall be held in
the city of Jacksonville, Florida in a location to be specified by the
arbitrators (or any place agreed to by the Parties and the arbitrators).  The
arbitration shall be by a single qualified arbitrator experienced in the matters
at issue, such arbitrator to be mutually agreed upon by PROVIDING PARTY and
RECEIVING PARTY.  IF PROVIDING PARTY and RECEIVING PARTY fail to agree on an
arbitrator within thirty (30) days after notice of commencement of arbitration,
the American Arbitration Association shall, upon the request of either Party to
the Dispute, appoint the arbitrator.  Any order or determination of the arbitral
tribunal shall be final and binding upon the Parties to the arbitration as to
matters submitted and may be enforced by either Party to the Dispute in any
court having jurisdiction over the subject matter or over either Party.  All
costs and expenses incurred in connection with any such arbitration proceeding
(including reasonable attorneys’ fees) shall be borne by the Party incurring
such costs.  The use of any alternative dispute resolution procedures hereunder
will not be construed under the doctrines of laches, waiver or estoppel to
affect adversely the rights of either Party.

 

(c)                                  Non-Exclusive Remedy.  Nothing in this
Section 1.3 will prevent either PROVIDING PARTY or RECEIVING PARTY from
immediately seeking injunctive or interim relief in the event (i) of any actual
or threatened breach of any of the provisions of Article VIII or (ii) that the
Dispute relates to, or involves a claim of, actual or threatened infringement of
intellectual property.  All such actions for injunctive or interim relief shall
be brought in a court of competent jurisdiction in accordance with
Section 11.6.  Such remedy shall not be deemed to

 

4

--------------------------------------------------------------------------------


 

be the exclusive remedy for breach of this Agreement, and further remedies may
be pursued in accordance with Section 1.3(a) and Section 1.3(b) above.

 

(d)                                 Commencement of Dispute Resolution
Procedure.  Notwithstanding anything to the contrary in this Agreement,
PROVIDING PARTY and RECEIVING PARTY, but none of their respective Subsidiaries
or Affiliates, are entitled to commence a dispute resolution procedure under
this Agreement, whether pursuant to this Section 1.3 or otherwise, and each
Party will cause its respective Affiliates not to commence any dispute
resolution procedure other than through such Party as provided in this
Section 1.3(d).

 

(e)                                  Compensation.  RECEIVING PARTY shall
continue to make all payments due and owing under Article III for Corporate
Services and Transition Assistance not the subject of a Dispute and shall not
off-set such fees by the amount of fees for Corporate Services or Transition
Assistance that are the subject of the Dispute.

 

1.4                               Standard of Services.

 

(a)                                 General Standard.  PROVIDING PARTY shall
perform the Corporate Services and Transition Assistance for RECEIVING GROUP in
a professional, timely and competent manner, using standards of performance
consistent with its performance of such services for itself.

 

(b)                                 Disaster Recovery.  During the Term,
PROVIDING PARTY shall maintain a disaster recovery program for the Corporate
Services and Transition Assistance substantially consistent with the disaster
recovery program in place for such Corporate Services and Transition Assistance
as of the Effective Date.  For the avoidance of doubt, the disaster recovery
program maintained by PROVIDING PARTY will not include a business continuity
program.

 

(c)                                  Shortfall in Services.  If RECEIVING GROUP
provides PROVIDING PARTY with written notice (“Shortfall Notice”) setting forth
in reasonable detail the occurrence of any Significant Service Shortfall (as
defined below), as determined by RECEIVING PARTY in good faith, PROVIDING PARTY
shall rectify such Significant Service Shortfall as soon as reasonably
practicable.  For purposes of this Section 1.4(c), a “Significant Service
Shortfall” shall be deemed to have occurred if the timing or quality of
performance of Corporate Services or Transition Assistance provided by PROVIDING
PARTY hereunder falls below the standard required by Section 1.4(a) hereof;
provided, that PROVIDING PARTY’s obligations under this Agreement shall be
relieved to the extent, and for the duration of, any force majeure event as set
forth in Article V.

 

1.5                               Response Time.  PROVIDING PARTY shall respond
to and resolve any problems in connection with the Corporate Services or
Transition Assistance for RECEIVING GROUP within a commercially reasonable
period of time, using response and proposed resolution times consistent with its
response and resolution of such problems for itself.

 

1.6                               Ownership of Materials; Results and Proceeds. 
All data and information submitted to PROVIDING PARTY by RECEIVING GROUP, in
connection with the Corporate Services or the Transition Assistance (the
“RECEIVING GROUP Data”), and all results and

 

5

--------------------------------------------------------------------------------


 

proceeds of the Corporate Services and the Transition Assistance with regard to
the RECEIVING GROUP Data, is and will remain, as between the Parties, the
property of RECEIVING GROUP and subject to the provisions of Article VIII.

 

ARTICLE II
TERM AND TRANSITION ASSISTANCE

 

2.1                               Term.

 

(a)                                 Initial Term.  The term (the “Term”) of this
Agreement shall commence as of the date hereof and shall continue until the
earliest of:

 

(i)                                     the  date  on  which  this  Agreement 
is  terminated  by  mutual agreement of the Parties, or

 

(ii)                                  the third anniversary of the date on which
this Agreement was entered into (the “Expiration Date”),

 

whichever is earlier (in any case, the “Termination Date”); provided, however,
that, with respect to any Person that ceases to be a member of the RECEIVING
GROUP prior to the Termination Date or the Renewal Date (as defined below),
subject to Section 7.2, the provisions of this Agreement with respect to such
Person shall terminate effective as of the date that such Person ceases to be a
member of RECEIVING GROUP.

 

(b)                                 Renewal.  If the Expiration Date is the
Termination Date, as of the Expiration Date, this Agreement will automatically
renew for successive one (1) year terms (each such date of automatic renewal
after the Expiration Date, the “Renewal Date”) unless the Parties mutually agree
to terminate this Agreement at least thirty (30) days prior to the applicable
Renewal Date.  No later than thirty (30) days prior to the Expiration Date or
the Renewal Date, as applicable, the Parties shall negotiate mutually agreeable
arm’s length terms of Section 3.1 for the one (1) year term following such
Expiration Date or Renewal Date, as applicable.

 

2.2                               Termination.

 

(a)                                 Thirty (30) Day Extension.  If (i) RECEIVING
GROUP is not able to complete its transition of the Corporate Services or
(ii) the Transition Assistance is not completed, in either case, by the
Termination Date or the date termination is effective after the Parties have
mutually agreed to terminate this Agreement pursuant to Section 2.1(b) (such
date, the “Renewal Termination Date”), as applicable, then upon written notice
provided to PROVIDING PARTY at least thirty (30) days prior to the Termination
Date or the Renewal Termination Date, as applicable, RECEIVING PARTY shall have
the right to request and cause PROVIDING PARTY to provide up to thirty (30) days
of additional Corporate Services and/or Transition Assistance, as applicable, to
RECEIVING GROUP; provided, that RECEIVING PARTY shall pay for all such
additional Corporate Services and/or Transition Assistance, as applicable, in
accordance with this Agreement.

 

(b)                                 Early Termination.  If RECEIVING PARTY
wishes to terminate a Corporate Service or Transition Assistance (or a portion
thereof) on a date that is earlier than the

 

6

--------------------------------------------------------------------------------


 

Termination Date, the Renewal Date or the Renewal Termination Date, as
applicable, RECEIVING PARTY shall provide written notice (the “Termination
Notice”) to PROVIDING PARTY of a proposed termination date for such Corporate
Service or Transition Assistance (or portion thereof), at least ninety (90) days
prior to such proposed termination date.  Within ten (10) days of the date on
which the Termination Notice was received, then, effective on the termination
date proposed by RECEIVING PARTY in its Termination Notice, such Corporate
Service or Transition Assistance (or portion thereof) shall be discontinued
(thereafter, a “Discontinued Service”) and deemed deleted from the Scheduled
Services to be provided hereunder and thereafter, this Agreement shall be of no
further force and effect with respect to the Discontinued Service (or portion
thereof), except as to obligations accrued prior to the date of discontinuation
of such Corporate Service (or portion thereof).  Upon the occurrence of any
Discontinued Service, the Parties shall promptly update Schedule 1.1(a) to
reflect the discontinuation.  Notwithstanding anything to the contrary contained
herein, at any time that employees of PROVIDING PARTY or its Subsidiaries or
Affiliates are transferred to a department within RECEIVING GROUP or its
Affiliates (an “Employee Shift”), a proportional portion of the relevant
Corporate Service or Transition Assistance shall be deemed automatically
terminated.  If a Corporate Service or Transition Assistance, or portion
thereof, is terminated as a result of an Employee Shift, then such termination
shall take effect as of the date of the Employee Shift.

 

2.3                               Transition Assistance.  In preparation for the
discontinuation of any Corporate Service provided under this Agreement,
PROVIDING PARTY shall, consistent with its obligations to provide Corporate
Services hereunder and with the cooperation and assistance of RECEIVING GROUP,
use commercially reasonable efforts to provide such knowledge transfer services
and to take such steps as are reasonably required in order to facilitate a
smooth and efficient transition and/or migration of records to RECEIVING PARTY
or its Affiliates (or at RECEIVING PARTY’s direction, to a third party) and
responsibilities so as to minimize any disruption of services (“Transition
Assistance”).  RECEIVING GROUP shall cooperate with PROVIDING PARTY to allow
PROVIDING PARTY to complete the Transition Assistance as early as is
commercially reasonable to do so.  Fees for any Transition Assistance shall be
determined in accordance with Section 3.1.

 

2.4                               Return of Materials.  As a Corporate Service
or Transition Assistance is terminated, each Party will return all materials and
property owned by the other Party, including, without limitation, all RECEIVING
GROUP Data, if any, and materials and property of a proprietary nature involving
a Party or its Subsidiaries or Affiliates relevant to the provision or receipt
of that Corporate Service or Transition Assistance and no longer needed
regarding the performance of other Corporate Services or other Transition
Assistance under this Agreement, and will do so (and will cause its Subsidiaries
and Affiliates to do so) within thirty (30) days after the applicable
termination.  Upon the end of the Term, each Party will return all material and
property of a proprietary nature involving the other Party or its Subsidiaries
in its possession or control (or the possession or control of an Affiliate as a
result of the Corporate Services or Transition Assistance provided hereunder)
within thirty (30) days after the end of the Term.  In addition, upon RECEIVING
PARTY’s request, PROVIDING PARTY agrees to provide to RECEIVING PARTY copies of
RECEIVING GROUP’s Data, files and records on magnetic media, or such other media
as the Parties shall agree upon, to the extent practicable.  PROVIDING PARTY may
retain archival copies of RECEIVING GROUP’s Data, files and

 

7

--------------------------------------------------------------------------------


 

records and all such Receiving Group Data, files and records so retained shall
continue to be subject to the terms of this Agreement.

 

ARTICLE III
COMPENSATION AND PAYMENTS

 

3.1                               Compensation for Corporate Services and
Transition Assistance.  The PROVIDING PARTY agrees to provide the Corporate
Services and the Transition Assistance to the RECEIVING GROUP for no cost;
provided, however, that the RECEIVING GROUP agrees to timely pay or reimburse
the PROVIDING PARTY, in accordance with Section 3.2, for all fees, costs or
other expenses paid by PROVIDING PARTY to third parties that are not Affiliates
or employees of PROVIDING PARTY in connection with providing such Corporate
Services or Transition Assistance, as the case may be. With respect to any
successive one (1) year term commencing after the Expiration Date, the terms of
this Section 3.1 shall be mutually agreed by the Parties pursuant to
Section 2.1(b), unless this Agreement is otherwise terminated pursuant to
Section 2.1.

 

3.2                               Payment Terms; Monthly Summary Statements. 
Within thirty (30) days after the end of each calendar month, PROVIDING PARTY
shall prepare and deliver to the chief accounting officer (or his or her
designee) of RECEIVING PARTY a monthly summary statement (each a “Monthly
Summary Statement”) setting forth all of the fees, costs or other expenses to be
reimbursed or paid by the RECEIVING PARTY to the PROVIDING PARTY, as calculated
in accordance with Section 3.1, and such other information as RECEIVING PARTY
may reasonably request.  The specific form of the Monthly Summary Statement
shall be as agreed to between the Parties from time to time, acting with
commercial reasonableness.

 

3.3                               Audit Rights.  Upon reasonable advance notice
from RECEIVING PARTY, PROVIDING PARTY shall permit RECEIVING PARTY to perform
annual audits of PROVIDING PARTY’s records only with respect to fees, costs or
other expenses invoiced pursuant to this Article III.  Such audits shall be
conducted during PROVIDING PARTY’s regular office hours and without disruption
to PROVIDING PARTY’s business operations and shall be performed at RECEIVING
PARTY’s sole expense.

 

ARTICLE IV
LIMITATION OF LIABILITY

 

4.1                               LIMITATION OF LIABILITY.  THE LIABILITY OF
EITHER PARTY FOR A CLAIM ASSERTED BY THE OTHER PARTY BASED ON BREACH OF ANY
COVENANT, AGREEMENT OR UNDERTAKING REQUIRED BY THIS AGREEMENT SHALL NOT
EXCEED, IN THE AGGREGATE, THE FEES PAYABLE BY RECEIVING PARTY TO PROVIDING PARTY
DURING THE ONE (1) YEAR PERIOD PRECEDING THE BREACH FOR THE PARTICULAR CORPORATE
SERVICE OR TRANSITION ASSISTANCE AFFECTED BY SUCH BREACH UNDER THIS AGREEMENT;
PROVIDED, THAT SUCH LIMITATION SHALL NOT APPLY IN RESPECT OF ANY CLAIMS BASED ON
A PARTY’S (A) GROSS NEGLIGENCE, (B) WILLFUL MISCONDUCT, (C) IMPROPER USE OR
DISCLOSURE OF CUSTOMER INFORMATION, (D) VIOLATIONS OF LAW OR (E) 

 

8

--------------------------------------------------------------------------------


 

INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF A PERSON WHO IS NOT A PARTY
HERETO OR A SUBSIDIARY OR AFFILIATE OF A PARTY HERETO.

 

4.2                               DAMAGES.  NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR ANY INDIRECT, SPECIAL, PUNITIVE, OR CONSEQUENTIAL DAMAGE OF ANY KIND
WHATSOEVER; PROVIDED, HOWEVER, THAT TO THE EXTENT AN INDEMNIFIED PARTY UNDER
ARTICLE X IS REQUIRED TO PAY ANY SPECIAL,INCIDENTAL, INDIRECT, COLLATERAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS TO A PERSON WHO IS NOT A PARTY
OR A SUBSIDIARY OR AFFILIATE OF THE INDEMNIFIED PARTY IN CONNECTION WITH A THIRD
PARTY CLAIM, SUCH DAMAGES WILL CONSTITUTE DIRECT DAMAGES AND WILL NOT BE SUBJECT
TO THE LIMITATION SET FORTH IN THIS ARTICLE IV.

 

ARTICLE V
FORCE MAJEURE

 

Neither Party shall be held liable for any delay or failure in performance of
any part of this Agreement from any cause beyond its reasonable control and
without its fault or negligence, including, but not limited to, acts of God,
acts of civil or military authority, embargoes, epidemics, war, terrorist acts,
riots, insurrections, fires, explosions, earthquakes, hurricanes, tornadoes,
nuclear accidents, floods, strikes, terrorism and power blackouts.  Promptly
following the occurrence of a condition described in this Article, the Party
whose performance is prevented shall give written notice to the other Party, and
the Parties shall promptly confer, in good faith, to agree upon equitable,
reasonable action to minimize the impact, on both Parties, of such conditions.

 

ARTICLE VI
NOTICES AND DEMANDS

 

6.1                               Notices.  Except as otherwise provided under 
this  Agreement  (including Schedule 1.1(a)), all notices, requests, claims,
demands and other communications under this Agreement shall be in writing and
shall be deemed given if (a) delivered personally, (b) sent by a
nationally-recognized overnight courier (providing proof of delivery) or
(c) sent by facsimile or electronic transmission (including email), provided,
that receipt of such facsimile or electronic transmission is promptly confirmed
by telephone), in each case to the Parties at the following addresses, facsimile
numbers or email (or as shall be specified by like notice):

 

If to PROVIDING PARTY, to:

 

Fidelity National Financial, Inc.

1701 Village Center Circle

Las Vegas, Nevada 89134

Facsimile (702) 234-3251

Attention: Executive Vice President, General Counsel and Corporate Secretary

 

If to RECEIVING PARTY, to:

 

Cannae Holdings, Inc.

 

9

--------------------------------------------------------------------------------


 

1701 Village Center Circle

Las Vegas, Nevada 89134

Facsimile (702) 234-3251

Attention: Executive Vice President, General Counsel and Corporate Secretary

 

Any notice, request, claim, demand or other communication given as provided
above shall be deemed received by the receiving Party (i) upon actual receipt,
if delivered personally; (ii) on the next business day after deposit with an
overnight courier, if sent by a nationally-recognized overnight courier; or
(iii) upon confirmation of successful transmission if sent by facsimile or email
(provided, that if given by facsimile or email, such notice, request, claim,
demand or other communication shall be followed up within one (1) business day
by dispatch pursuant to one of the other methods described herein).

 

ARTICLE VII
REMEDIES

 

7.1                               Remedies Upon Material Breach.  In the event
of material breach of any provision of this Agreement by a Party, the
non-defaulting Party shall give the defaulting Party written notice thereof,
and:

 

(a)                                 If such breach is for RECEIVING PARTY’s
non-payment of an amount that is not in dispute, the defaulting Party shall cure
the breach within thirty (30) calendar days of such notice.  If the defaulting
Party does not cure such breach by such date, then the defaulting Party shall
pay the non-defaulting Party the undisputed amount, any interest that has
accrued hereunder through the expiration of the cure period plus an additional
amount of interest equal to four percent (4%) per annum above the “prime rate”
as announced in the “Money Rates” section of the most recent edition of the
Eastern Edition of The Wall Street Journal prior to the date of payment, which
interest rate shall change as and when the “prime rate” changes.  The Parties
agree that this rate of interest constitutes reasonable liquidated damages and
not an unenforceable penalty.

 

(b)                                 If such breach is for any other material
failure to perform in accordance with this Agreement, the defaulting Party shall
cure such breach within thirty (30) calendar days of the date of such notice. 
If the defaulting Party does not cure such breach within such period, then the
defaulting Party shall pay the non-defaulting Party all of the non-defaulting
Party’s actual damages, subject to Article IV above.

 

7.2                               Survival Upon Expiration or Termination.  The
provisions of Section 1.3 (Dispute Resolution), Section 2.4 (Return of
Materials), Article IV (Limitation of Liability), Article VI (Notices and
Demands), this Section 7.2, Article VIII (Confidentiality), Article X
(Indemnification) and Article XI (Miscellaneous) shall survive the termination
or expiration of this Agreement unless otherwise agreed to in writing by both
Parties.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VIII
CONFIDENTIALITY

 

8.1                               Confidential Information.  Each Party shall
use at least the same standard of care in the protection of Confidential
Information of the other Party as it uses to protect its own confidential or
proprietary information; provided, that such Confidential Information shall be
protected in at least a reasonable manner.  For purposes of this Agreement, with
respect to each Party, “Confidential Information” includes all confidential or
proprietary information and documentation of the other Party, including the
terms of this Agreement, and all of the other Party’s software, data, financial
information all reports, exhibits and other documentation prepared by any of the
other Party’s Subsidiaries or Affiliates, in each case, to the extent provided
or made available under, or in furtherance of, this Agreement.  Each Party shall
use the Confidential Information of the other Party  only in connection with the
purposes of this Agreement and shall make such Confidential Information
available only to its employees, subcontractors, or agents having a “need to
know” with respect to such purpose.  Each Party shall advise its respective
employees, subcontractors, and agents of such Party’s obligations under this
Agreement.  The obligations in this Section 8.1 will not restrict disclosure by
a Party of Confidential Information of the other Party pursuant to applicable
law, or by order or request of any court or government agency; provided, that
prior to such disclosure the Party making such disclosure shall (at the other
Party’s sole cost and expense), if legally permitted and reasonably practicable,
(a) promptly give notice to the other Party, (b) cooperate with the other Party
with respect to taking steps to respond to or narrow the scope of such order or
request and (c) only provide such information as is required by law, court order
or a final, non-appealable ruling of a court of proper jurisdiction. 
Confidential Information of a Party will not be afforded the protection of this
Article VIII if such Confidential Information was (i) developed by the other
Party independently as shown by its written business records regularly kept,
(ii) rightfully obtained by the other Party without restriction from a third
party, (iii) publicly available other than through the fault or negligence of
the other Party or (iv) released by the Party that owns or has the rights to the
Confidential Information without restriction to anyone.

 

8.2                               Work Product Privilege.  RECEIVING PARTY
represents and PROVIDING PARTY acknowledges that, in the course of providing
Corporate Services or Transition Assistance pursuant to this Agreement,
PROVIDING PARTY may have access to (a) documents, data, databases or
communications that are subject to attorney client privilege and/or
(b) privileged work product prepared by or on behalf of the Affiliates of
RECEIVING PARTY in anticipation of litigation with third parties (collectively,
the “Privileged Work Product”) and RECEIVING PARTY represents and PROVIDING
PARTY understands that all Privileged Work Product is protected from disclosure
by Rule 26 of the Federal Rules of Civil Procedure and the equivalent rules and
regulations under the law chosen to govern the construction of this Agreement. 
RECEIVING PARTY represents and PROVIDING PARTY understands the importance of
maintaining the strict confidentiality of the Privileged Work Product to protect
the attorney client privilege, work product doctrine and other privileges and
rights associated with such Privileged Work Product pursuant to such Rule 26 and
the equivalent rules and regulations under the law chosen to govern the
construction of this Agreement.  After PROVIDING PARTY is notified or otherwise
becomes aware that documents, data, databases, or communications are Privileged
Work Product, only PROVIDING PARTY personnel for whom such access is necessary
for the purposes of providing Services to RECEIVING PARTY as provided in this
Agreement shall have access to such Privileged Work Product.  Should PROVIDING
PARTY ever be notified of any judicial or other proceeding seeking to obtain
access to Privileged Work Product, PROVIDING PARTY shall, if legally permitted
and reasonably practicable, (i)

 

11

--------------------------------------------------------------------------------


 

promptly give notice to RECEIVING GROUP, (ii) cooperate with RECEIVING PARTY in
challenging the right to such access and (iii) only provide such information as
is required by a court order or a final, non-appealable ruling of a court of
proper jurisdiction.  RECEIVING PARTY shall pay all of the costs and expenses
incurred by PROVIDING PARTY in complying with the immediately preceding
sentence.  RECEIVING PARTY has the right and duty to represent PROVIDING PARTY
in such challenge or to select and compensate counsel to so represent PROVIDING
PARTY or to reimburse PROVIDING PARTY for reasonable attorneys’ fees and
expenses as such fees and expenses are incurred in challenging such access.  If
PROVIDING PARTY is ultimately required, pursuant to a court order or a final,
non-appealable ruling of a court of competent jurisdiction, to produce
documents, disclose data, or otherwise act in contravention of the
confidentiality obligations imposed in this Article VIII, or otherwise with
respect to maintaining the confidentiality, proprietary nature, and secrecy of
Privileged Work Product, PROVIDING PARTY is not liable for breach of such
obligation to the extent such liability does not result from failure of
PROVIDING PARTY to abide by the terms of this Article VIII.  All Privileged Work
Product is the property of RECEIVING GROUP and will be deemed Confidential
Information, except as specifically authorized in this Agreement or as shall be
required by law.

 

8.3                               Unauthorized Acts.  Each Party shall
(a) notify the other Party promptly upon becoming aware of any unauthorized
possession, use, or knowledge of the other Party’s Confidential Information by
any Person, any attempt by any Person to gain possession of such Confidential
Information without authorization or any attempt to use or acquire knowledge of
any such Confidential Information without authorization (collectively,
“Unauthorized Access”), (b) promptly furnish the other Party with reasonable
detail of the Unauthorized Access and use commercially reasonable efforts to
assist the other Party in investigating or preventing the reoccurrence of any
Unauthorized Access, (c) cooperate with the other Party in any litigation and
investigation against third parties deemed necessary by such Party to protect
its proprietary rights, and (d) use commercially reasonable efforts to prevent a
reoccurrence of any such Unauthorized Access.

 

8.4                               Publicity.  Except as required by law or
national stock exchange rule, neither Party shall issue any press release,
distribute any advertising, or make any public announcement or disclosure
(a) identifying the other Party by name, trademark or otherwise or
(b) concerning this Agreement without the other Party’s prior written consent. 
Notwithstanding the foregoing sentence, in the event either Party is required to
issue a press release relating to this Agreement or any of the transactions
contemplated by this Agreement, by the laws or regulations of any governmental
authority, agency or self-regulatory agency, such Party shall, to the extent
legally permissible and reasonably practicable, (i) give notice and a copy of
the proposed press release to the other Party as far in advance as reasonably
possible and (ii) make any changes to such press release reasonably requested by
the other Party.  Notwithstanding the foregoing, RECEIVING GROUP shall be
permitted under this Agreement to communicate the existence of the business
relationship contemplated by the terms of this Agreement internally within
PROVIDING PARTY’s organization and orally and in writing communicate PROVIDING
PARTY’s identity as a reference with potential and existing customers.

 

8.5                               Data Privacy.  (a) Where, in connection with
this Agreement, PROVIDING PARTY processes or stores information about a living
individual that is held in automatically

 

12

--------------------------------------------------------------------------------


 

processable form (for example in a computerized database) or in a structured
manual filing system (“Personal Data”), on behalf of RECEIVING GROUP or its
clients, then PROVIDING PARTY shall implement appropriate measures to protect
those personal data against accidental or unlawful destruction or accidental
loss, alteration, unauthorized disclosure or access and shall use such data
solely for purposes of carrying out its obligations under this Agreement.

 

(b)                                 RECEIVING GROUP may, in connection with this
Agreement, collect Personal Data in relation to PROVIDING PARTY and PROVIDING
PARTY’s employees, directors and other officers involved in providing Corporate
Services or Transition Assistance hereunder.  Such Personal Data may be
collected from PROVIDING PARTY, its employees, its directors, its officers, or
from other (for example, published) sources; and some limited personal data may
be collected indirectly at RECEIVING GROUP’s locations from monitoring devices
or by other means (e.g., telephone logs, closed circuit TV and door entry
systems).  Nothing in this Section 8.5(b) obligates PROVIDING PARTY or PROVIDING
PARTY’s employees, directors or officers to provide Personal Data requested by
RECEIVING PARTY.  RECEIVING GROUP may use and disclose any such data disclosed
by PROVIDING PARTY solely for purposes connected with this Agreement and for the
relevant purposes specified in the data privacy policy of RECEIVING GROUP or any
Affiliate of RECEIVING GROUP (a copy of which is available on request). 
RECEIVING PARTY will maintain the same level of protection for Personal Data
collected from PROVIDING PARTY (and PROVIDING PARTY’s employees, directors and
officers, as appropriate) as RECEIVING PARTY maintains with its own Personal
Data, and will implement appropriate administrative, physical and technical
measures to protect the personal data collected from PROVIDING PARTY and
PROVIDING PARTY’s employees, directors and other officers against accidental or
unlawful destruction or accidental loss, alternation, unauthorized disclosure or
access.

 

ARTICLE IX
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

EXCEPT FOR THE REPRESENTATIONS, WARRANTIES AND COVENANTS EXPRESSLY MADE IN THIS
AGREEMENT, PROVIDING PARTY HAS NOT MADE AND DOES NOT HEREBY MAKE ANY EXPRESS OR
IMPLIED REPRESENTATIONS, WARRANTIES OR COVENANTS, STATUTORY OR OTHERWISE, OF ANY
NATURE, INCLUDING WITH RESPECT TO THE WARRANTIES OF MERCHANTABILITY, QUALITY,
QUANTITY, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR THE RESULTS
OBTAINED OF THE CONTINUING BUSINESS.  ALL OTHER REPRESENTATIONS, WARRANTIES, AND
COVENANTS, EXPRESS OR IMPLIED, STATUTORY, COMMON LAW OR OTHERWISE, OF ANY
NATURE, INCLUDING WITH RESPECT TO THE WARRANTIES OF MERCHANTABILITY, QUALITY,
QUANTITY, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR THE RESULTS
OBTAINED OF THE CONTINUING BUSINESS ARE HEREBY DISCLAIMED BY PROVIDING PARTY.

 

13

--------------------------------------------------------------------------------


 

ARTICLE X
INDEMNIFICATION

 

10.1                        Indemnification.

 

(a)                                 Subject to Article IV, RECEIVING PARTY will
indemnify, defend and hold harmless PROVIDING PARTY, each Subsidiary and
Affiliate of PROVIDING PARTY, each of their respective past and present
directors, officers, employees, agents, consultants, advisors, accountants and
attorneys (“Representatives”), and each of their respective successors and
permitted assigns (collectively, the “PROVIDING PARTY Indemnified Parties”) from
and against any and all Damages (as defined below) incurred or suffered by the
PROVIDING PARTY Indemnified Parties arising or resulting from the provision of
Corporate Services or Transition Assistance hereunder, which Damages shall be
reduced to the extent of:

 

(i)                                     Damages caused or contributed to  by
PROVIDING PARTY’s negligence, willful misconduct or violation or law; or

 

(ii)                                  Damages caused or contributed to by a
breach of this Agreement by PROVIDING PARTY.

 

“Damages” means, subject to Article IV hereof, all losses, claims, demands,
damages, liabilities, judgments, dues, penalties, assessments, fines (civil,
criminal or administrative), costs, liens, forfeitures, settlements, fees or
expenses (including reasonable attorneys’ fees and expenses and any other
expenses reasonably incurred in connection with investigating, prosecuting or
defending a claim or action).

 

(b)                                 Except as set forth in this Section 10.1(b),
PROVIDING PARTY will have no liability to RECEIVING PARTY for or in connection
with any of the Corporate Services  or  Transition  Assistance  rendered 
hereunder  or  for  any  actions  or  omissions  of PROVIDING PARTY in
connection with the provision of any Corporate Services or Transition Assistance
hereunder.  Subject to the provisions hereof and subject to Article IV,
PROVIDING PARTY will indemnify, defend and hold harmless RECEIVING PARTY, each
Subsidiary and Affiliate of RECEIVING PARTY, each of their respective past and
present Representatives, and each of their respective successors and permitted
assigns (collectively, the “RECEIVING PARTY Indemnified Parties”) from and
against any and all Damages incurred or suffered by the RECEIVING PARTY
Indemnified Parties arising or resulting from either of the following:

 

(i)                                     any claim that PROVIDING PARTY’s use of
the software or other intellectual property used to provide the Corporate
Services or Transition Assistance, or any results and proceeds of such Corporate
Services or Transition Assistance, infringes, misappropriates or otherwise
violates any United States patent, copyright, trademark, trade secret or other
intellectual property rights; provided, that such intellectual property
indemnity shall not apply to the extent that any such claim arises out of any
modification to such software or other intellectual property made by RECEIVING
PARTY without PROVIDING PARTY’s authorization or participation, or

 

(ii)                                  PROVIDING PARTY’s (A) gross negligence,
(B) willful misconduct, (C) improper use or disclosure of the RECEIVING GROUP’s
customer information or (D) violations of law;

 

14

--------------------------------------------------------------------------------


 

provided, that in each of the cases described in subclauses (i) and (ii) above,
the amount of Damages incurred or sustained by RECEIVING PARTY shall be reduced
to the extent such Damages shall have been caused or contributed to by any
action or omission of RECEIVING PARTY in amounts equal to RECEIVING PARTY’s
equitable share of such Damages determined in accordance with its relative
culpability for such Damages or the relative fault of RECEIVING GROUP.

 

10.2                        Indemnification Procedures.

 

(a)                                 Claim Notice.  A Party that seeks indemnity
under this Article X (an “Indemnified Party”) will give written notice (a “Claim
Notice”) to the Party from whom indemnification is sought (an “Indemnifying
Party”), whether the Damages sought arise from matters solely between the
Parties or from Third Party Claims.  The Claim Notice must contain (i) a
description and, if known, estimated amount (the “Claimed Amount”) of any
Damages incurred or reasonably expected to be incurred by the Indemnified Party,
(ii) a reasonable explanation of the basis for the Claim Notice to the extent of
facts then known by the Indemnified Party, and (iii) a demand for payment of
those Damages.  No delay or deficiency on the part of the Indemnified Party in
so notifying the Indemnifying Party will relieve the Indemnifying Party of any
liability for Damages or obligations hereunder except to the extent of any
Damages caused by or arising out of such failure.

 

(b)                                 Response to Notice of Claim.  Within thirty
(30) days after delivery of a Claim Notice, the Indemnifying Party will deliver
to the Indemnified Party a written response in which the Indemnifying Party will
either: (i) agree that the Indemnified Party is entitled to receive all of the
Claimed Amount, in which case, the Indemnifying Party will pay the Claimed
Amount in accordance with a payment and distribution method reasonably
acceptable to the Parties; or (ii) dispute that the Indemnified Party is
entitled to receive all or any portion of the Claimed Amount, in which case, the
Parties will resort to the dispute resolution procedures set forth in
Section 1.3.

 

(c)                                  Contested Claims.  In the event that the
Indemnifying Party disputes the Claimed Amount, as soon as practicable but in no
event later than ten (10) days after the receipt of the written response
referenced in Section 10.2(b)(ii) hereof, the Parties will begin the process to
resolve the matter in accordance with the dispute resolution provisions of
Section 1.3 hereof.  Upon ultimate resolution thereof, the Parties will take
such actions as are reasonably necessary to comply with such agreement or
instructions.

 

(d)                                 Third Party Claims.

 

(i)                                     In the event that the Indemnified Party
receives notice or otherwise learns of the assertion by a Person who is not a
Party hereto or a Subsidiary or Affiliate of a Party hereto of any claim or the
commencement of any action (a “Third-Party Claim”) with respect to which the
Indemnifying Party may be obligated to provide indemnification under this
Article X, the Indemnified Party will give written notification to the
Indemnifying Party of the Third-Party Claim.  Such notification will be given
within fifteen (15) days after receipt by the Indemnified Party of notice of
such Third-Party Claim, will be accompanied by

 

15

--------------------------------------------------------------------------------


 

reasonable supporting documentation submitted by such third party (to the extent
then in the possession of the Indemnified Party) and will describe in reasonable
detail (to the extent known by the Indemnified Party) the facts constituting the
basis for such  Third-Party  Claim and the amount of the claimed Damages;
provided, however, that no delay or deficiency on the part of the Indemnified
Party in so notifying the Indemnifying Party will relieve the Indemnifying Party
of any liability for Damages or obligation hereunder except to the extent of any
Damages caused by or arising out of such failure.  Within twenty (20) days after
delivery of such notification, the Indemnifying Party may, upon written notice
thereof to the Indemnified Party, assume control of the defense of such
Third-Party Claim with counsel reasonably satisfactory to the Indemnified
Party.  During any period in which the Indemnifying Party has not so assumed
control of such defense, the Indemnified Party will control such defense.

 

(ii)                                  The Party not controlling such defense
(the “Non-controlling Party”) may participate therein at its own expense.

 

(iii)                               The Party controlling such defense (the
“Controlling Party”) will keep the Non-controlling Party reasonably advised of
the status of such Third-Party Claim and the defense thereof and will consider
in good faith recommendations made by the Non-controlling Party with respect
thereto.  The Non-controlling Party will furnish the Controlling Party with such
information as it may have with respect to such Third-Party Claim (including
copies of any summons, complaint or other pleading which may have been served on
such Party and any written claim, demand, invoice, billing or other document
evidencing or asserting the same) and will otherwise cooperate with and assist
the Controlling Party in the defense of such Third-Party Claim.

 

(iv)                              The Indemnifying Party will not agree to any
settlement of, or the entry of any judgment arising from, any such Third-Party
Claim without the prior written consent of the Indemnified Party, which consent
will not be unreasonably withheld or delayed; provided, however, that the
consent of the Indemnified Party will not be required if (A) the Indemnifying
Party agrees in writing to pay any amounts payable pursuant to such settlement
or judgment, and (B) such settlement or judgment includes a full, complete and
unconditional release of the Indemnified Party from further liability.  The
Indemnified Party will not agree to any settlement of, or the entry of any
judgment arising from, any such Third-Party Claim without the prior written
consent of the Indemnifying Party, which consent will not be unreasonably
withheld or delayed.

 

ARTICLE XI
MISCELLANEOUS

 

11.1                        Relationship of the Parties.  The Parties declare
and agree that each Party is engaged in a business that is independent from that
of the other Party and each Party shall perform its obligations as an
independent contractor.  It is expressly understood and agreed that RECEIVING
PARTY and PROVIDING PARTY are not partners, and nothing contained herein

 

16

--------------------------------------------------------------------------------


 

is intended to create an agency relationship or a partnership or joint venture
with respect to the Corporate Services or Transition Assistance.  Neither Party
is an agent of the other and neither Party has any authority to represent or
bind the other Party as to any matters, except as authorized herein or in
writing by such other Party from time to time.

 

11.2                        Employees.  (a) As between the Parties, PROVIDING
PARTY shall be solely responsible for payment of compensation to its employees
and for its Subsidiaries’ employees and for any injury to them in the course of
their employment.  PROVIDING PARTY shall assume full responsibility for payment
of all federal, state and local taxes or contributions imposed or required under
unemployment insurance, social security and income tax laws with respect to such
Persons.

 

(b)                                 As between the Parties, RECEIVING PARTY
shall be solely responsible for payment of compensation to its employees and for
its Subsidiaries’ employees and for any injury to them in the course of their
employment.  RECEIVING PARTY shall assume full responsibility for payment of all
federal, state and local taxes or contributions imposed or required under
unemployment insurance, social security and income tax laws with respect to such
Persons.

 

11.3                        Assignment.  Neither Party may assign, transfer or
convey any right, obligation or duty, in whole or in part, or of any other
interest under this Agreement relating to such Corporate Services or Transition
Assistance without the prior written consent of the other Party, including any
assignment, transfer or conveyance in connection with a sale of an asset to
which one or more of the Corporate Services or Transition Assistance relate. 
All obligations and duties of a Party under this Agreement shall be binding on
all successors in interest and permitted assigns of such Party.  Each Party may
use its Subsidiaries or Affiliates or subcontractors to perform the Corporate
Services or Transition Assistance; provided, that such use shall not relieve
such assigning Party of liability for its responsibilities and obligations
hereunder.

 

11.4                        Severability.  In the event that any one or more of
the provisions contained herein shall for any reason be held to be unenforceable
in any respect under applicable law, such unenforceability shall not affect any
other provision of this Agreement, and this Agreement shall be construed as if
such unenforceable provision or provisions had never been contained herein.

 

11.5                        Third Party Beneficiaries.  The provisions of this
Agreement are for the benefit of the Parties and their Affiliates and not for
any other Person.  However, should any third party institute proceedings, this
Agreement shall not provide any such Person with any remedy, claim, liability,
reimbursement, cause of action, or other right.

 

11.6                        Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA, WITHOUT
GIVING EFFECT TO SUCH STATE’S LAWS AND PRINCIPLES REGARDING THE CONFLICT OF
LAWS.  Subject to Section 1.3, if any Dispute  arises out of or in connection
with this Agreement, except as expressly contemplated by another provision of
this Agreement, the Parties irrevocably (a) consent and submit to the exclusive
jurisdiction of federal and state courts located in Jacksonville, Florida,
(b) waive any objection to that choice of forum based on venue or to the effect
that the forum is not convenient and (c) WAIVE TO THE

 

17

--------------------------------------------------------------------------------


 

FULLEST EXTENT PERMITTED BY LAW ANY RIGHT TO TRIAL OR ADJUDICATION BY JURY.

 

11.7                        Executed in Counterparts.  This Agreement may be
executed in counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same document.

 

11.8                        Construction.  The headings and numbering of
articles, Sections and paragraphs in this Agreement are for convenience only and
shall not be construed to define or limit any of the terms or affect the scope,
meaning, or interpretation of this Agreement or the particular Article or
Section to which they relate.  This Agreement and the provisions contained
herein shall not be construed or interpreted for or against any Party because
that Party drafted or caused its legal representative to draft any of its
provisions.

 

11.9                        Entire Agreement.  This Agreement, including all
attachments, constitutes the entire Agreement between the Parties with respect
to the subject matter hereof, and supersedes all prior oral  or written
agreements, representations, statements, negotiations, understandings, proposals
and undertakings, with respect to the subject matter hereof.

 

11.10                 Amendments and Waivers.  The Parties may amend this
Agreement only by a written agreement signed by each Party and that identifies
itself as an amendment to this Agreement.  No waiver of any provisions of this
Agreement and no consent to any default under this Agreement shall be effective
unless the same shall be in writing and signed by or on behalf of the Party
against whom such waiver or consent is claimed.  No course of dealing or failure
of any Party to strictly enforce any term, right or condition of this Agreement
shall be construed as a waiver of such term, right or condition.  Waiver by
either Party of any default by the other Party shall not be deemed a waiver of
any other default.

 

11.11                 Remedies Cumulative.  Unless otherwise provided for under
this Agreement, all rights of termination or cancellation, or other remedies set
forth in this Agreement, are cumulative and are not intended to be exclusive of
other remedies to which the injured Party may be entitled by law or equity in
case of any breach or threatened breach by the other Party of any provision in
this Agreement.  Unless otherwise provided for under this Agreement, use of one
or more remedies shall not bar use of any other remedy for the purpose of
enforcing any provision of this Agreement.

 

11.12                 Taxes.  All charges and fees to be paid to PROVIDING PARTY
under this Agreement are exclusive of any applicable taxes required by law to be
collected from RECEIVING PARTY (including, without limitation, withholding,
sales, use, excise, or services tax, which may be assessed on the provision of
Corporate Services or Transition Assistance).  In the event that a withholding,
sales, use, excise, or services tax is assessed on the provision of any of the
Corporate Services or Transition Assistance under this Agreement, RECEIVING
PARTY will pay directly, reimburse or indemnify PROVIDING PARTY for such tax,
plus any applicable interest and penalties.  The Parties will cooperate with
each other in determining the extent to which any tax is due and owing under the
circumstances, and shall provide and make available to each other any resale
certificate, information regarding out-of-state use of materials, services or
sale, and other exemption certificates or information reasonably requested by
either Party.

 

18

--------------------------------------------------------------------------------


 

11.13                 Changes in Law.  PROVIDING PARTY’s obligations to provide
Corporate Services or Transition Assistance hereunder are to provide such
Corporate Services or Transition Assistance in accordance with applicable laws
as in effect on the date of this Agreement.  Each Party reserves the right to
take all actions in order to ensure that the Corporate Services and Transition
Assistance are provided in accordance with any applicable laws.

 

11.14                 Effectiveness.  Notwithstanding the date hereof, this
Agreement shall become effective as of the Effective Date.

 

[signature page follows]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties, acting through their authorized officers, have
caused this Corporate Services Agreement to be duly executed and delivered as of
the date first above written.

 

 

 

PROVIDING PARTY:

 

 

 

FIDELITY NATIONAL FINANCIAL, INC.

 

 

 

 

 

By:

/s/ Michael L. Gravelle

 

Name:

Michael L. Gravelle

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

RECEIVING PARTY:

 

 

 

CANNAE HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Michael L. Gravelle

 

Name:

Michael L. Gravelle

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

[SIGNATURE PAGE TO CORPORATE SERVICES AGREEMENT]

 

--------------------------------------------------------------------------------